Title: To James Madison from Joseph Pitcairn, 2 December 1801
From: Pitcairn, Joseph
To: Madison, James


					
						Sir
						Hamburg 2 Decr 1801
					
					I had the honor to receive a few days ago your duplicate Circular of the 1st. Augt.
					Similar parcels were sent to my care for our Consuls at Bremen, Copenhagen, Stettin, Stockholm and Frankfort, which were forwarded by the driving posts of the Country.  The reception of severals is already acknowledged.
					I pay full attention to your directions respecting the papers to be given a Vessel bought abroad by Americans.  In no Instance have I given any documents, but such as you discrible in substance, and am happy now to have a form, which shall be exactly followed.
					The measures taking by the Gouvernment to Secure other nations against receiving Vessels from Sickly places, (by all those from healthy ones having bills of health) will doubtless in time have its full effect.  The terror spread by the Idea of Contagious diseases, is too great for reason at first to remove.  Some experience of the practice must be joined before it can secure all the advantages the plan is calculated to promote.
					This Office has regularly made semi-annual returns, and some exact notion of the Outward Cargo pains shall be taken to procure.
					The payments for Saylors have been confined to the sick and shipwrecked, excepting some few Instances where our Consuls at less Considerable ports have sent seamen here, to find employment.  The Season sometimes made that impossible, and the support of these men became heavy.  At others it only required the payment of a few days provision untill they found a Vessel.
					The Arrival of our Minister at Paris being so Near the Commencement of 1802, I shall forward the Office of State the accounts of 1801 and apply to him for the Subsequent.
					I have frequently written the Secretary of State on the evil, of Captains discharging their Crews, or giving them bad usage to make them leave the Ships, either because Wages were lower, or which more frequently happened on account of the prospect of a tedious Winter...The Authorities here are disposed to give every assistance, which may be duely required to meet your views, but without legislative aid the men must either suffer or the Captains will often escape, or a certain expence arise to the public.  This port is one of those (from being often frozen) where this evil prevails.  I have before suggested some ideas to prevent idleness on the part of the saylors or Injustice on that of their Captains,...Warm cloths and wholesome food are the cheef Wants of the Men, and the power of obliging the Captains to provide these, or of doing so at their expence might be sufficient, and as the men are of little use, the authority to reduce some of their wages during the port might be thought a fair equivalent...The nature of this decision is arbitrary but little need be feared, where the Consuls reputation supports him and no Interest bends.
					I do in general see all the papers belonging to the American Vessels, and shall in future endeavour to detect forgeries in the sea letters, a thing of which I was not aware.  Should the Captains be averse the assistance of the Gouvernment could be obtained, so as to secure the presentation of every Document to the Consul.
					The effects which peace will have on the Commerce of America are great, but the merchand navies of Europe have been so reduced, that I think many of our Vessels will find sale and some of them freights from and to those places, which before the War they could not visit.  America has gained within 7 Years a large increase to her Capital, and a fund of Knowledge, of both of which her active Citizens will profit  Refferring to the next I shall have the honor to write You I am Sir With great Respect Your Most Obt Ser
					
						Jos: Pitcairn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
